DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al, US 6,054,547.
Perry et al teach fragrance-releasing polymers of siloxanes in which one or more organic substituents are derived from fragrances such as alcohols, aldehyde, or ketone groups (see abstract).  The perfume moiety is a silyl ether group that can be pendant and results from the hydrolysis of silicone (see claim 1 and reaction scheme 1-3).  Note the fragrant alcohols used, such as geraniol, are the same as those in present claim 5.  This appears to be precisely the goal of the present invention, that is, attach perfume moieties to silicones via silyl ether substitution.  Although the reference may lack sufficient specificity to render the reference anticipatory, it would certainly be obvious for .  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al, US 2006/0229230.
Bauer et al teach a detergent for substrates comprising a siloxane polymer with a silyl ether group (¶15-17) containing an organic substituent derived from fragrances such as alcohols (¶13).  Note that Bauer references the Perry patent, noting that they have “borrowed” from the compounds of Perry, but have improved how the compounds are absorbed on the substrates (¶8) by way of a cationic charge (claim 3).  This again appears to be precisely the goal of the present invention, that is, attach perfume moieties to silicones via silyl ether substitution.  Although the reference may lack sufficient specificity to render the reference anticipatory, it would certainly be obvious for persons of skill in the art to use a siloxane as a delivery system for fragrances as this is precisely taught by the reference.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panandiker et al, US 2019/0024019 alone or in view of Perry et al, US 6,054,547.
Panandiker et al teach silyl ether functionalized siloxanes precisely as claimed for treating or cleaning a situs (see abstract and example 1).  These compositions may be in solid form and contain a silyl ether functionalized polydimethylsiloxane together with polyethylene glycol and free perfume (¶171).  The reference, however, does not 
Perry et al are relied upon as set forth above.  It was well-known in the art, as taught by Perry et al, that silyl ethers will bond to the oxygen group of perfumes formed from alcohols, aldehydes, and ketones to form a perfume-containing silyl ether functionalized polydimethylsiloxane.  And so, one of ordinary skill in the art, recognizing that Panandiker et al have a silyl ether functionalized polydimethylsiloxane in combination with free perfume, would reasonably expect some perfume-modified silicone to be present, either from the disclosure of Panandiker alone, or certainly in light of the teachings of Perry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761